Citation Nr: 1135628	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  11-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for service-connected status-post total right knee replacement, currently evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from July 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural history

The Veteran was originally granted entitlement to service connection for the right knee condition at 20 percent disabling, effective October 1, 1967.  The assigned rating was confirmed and continued in an October 1999 rating decision.  In January 2009, the Veteran filed an increased rating claim.  The March 2009 rating decision assigned a temporary total evaluation based on the right total knee replacement from September 8, 2008 and assigned a 30 percent evaluation from November 1, 2009.  The Veteran disagreed with the 30 percent disability rating and perfected his appeal by filing a timely substantive appeal [VA Form 9] in January 2011.

In May 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran's status-post total right knee replacement is manifested by pain, weakness, instability, and minimal limitation of motion.

2.  The evidence does not show that the Veteran's right knee disability is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent disability rating for the service-connected status-post total right knee replacement have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2010).

2.  The criteria for referral for an increased disability rating for the Veteran's service-connected right knee disability on an extraschedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected status-post total right knee replacement.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issue on appeal.  The Veteran was informed of the evidentiary requirements for an increased rating in a letter dated February 2009.  Specifically, the letter informed the Veteran that "[t]o establish entitlement to an increased evaluation for your service-connected disability, the evidence must show that your service-connected condition has gotten worse."

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claim in the February 2009 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided specific Dingess notice in the February 2009 VCAA letter.  Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.

The RO furnished the Veteran with specific schedular notice pursuant to the Court's Vazquez-Flores decision in the February 2009 VCAA letter.  The Board notes that the notice requirements under 38 U.S.C.A. § 5103 have undergone significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

The Veteran has not alleged that he received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that all relevant evidence necessary for an equitable resolution of the issue being decided has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, the Veteran's statements, and private treatment records.  

Further, as the Board will discuss in detail below, the Veteran was most recently afforded VA examinations in February 2009 and December 2010.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate opinions consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, he testified at a videoconference hearing before the undersigned.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of this claim has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Assignment of diagnostic code

The Veteran's service-connected right knee disability is currently rated 30 percent disabling under Diagnostic Code 5055 [knee replacement (prosthesis)].

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).
Diagnostic Code 5055 is clearly applicable because it pertains specifically to the disability at issue (right total knee replacement).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested than another diagnostic code should be used.  

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5055.  As is discussed in the law and regulations section immediately below, Diagnostic Codes 5256, 5261, and 5262 may also be considered.

Specific rating criteria

Under Diagnostic Code 5055, the minimum rating is 30 percent.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is available for one year following implementation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

If there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Ankylosis of the knee that is a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, warrants a 30 percent evaluation.  Ankylosis in flexion between 10 and 20 degrees is rated 40 percent disabling.  Ankylosis in flexion between 20 and 45 degrees is rated 50 percent disabling.  Ankylosis which is extremely unfavorable, in flexion at an angle of 45 degrees or more is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Limitation of leg extension is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

A 40 percent rating under Diagnostic Code 5262 requires nonunion of the tibia and fibula with loose motion, requiring use of a brace.  Malunion of the tibia and fibula with marked knee or ankle disability allows for the assignment of a 30 percent rating; with moderate disability, 20 percent; and with slight disability 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

Analysis

Schedular rating 

The Veteran's service-connected status-post right total knee replacement is currently rated 30 percent disabling.  The next higher rating under Diagnostic Code 5055 is 60 percent.  To warrant a 60 percent disability rating under Diagnostic Code 5055, the evidence must demonstrate chronic residuals consisting of severe painful motion or weakness in the right knee.  These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Therefore, evidence of either severe painful motion or weakness will suffice for an increased disability rating.

With respect to severe painful motion, in his written statements the Veteran has repeatedly complained of right knee discomfort that flares during damp or raining conditions.  See, e.g., the VA Form 9 dated January 2011.  At the February 2009 VA examination, the Veteran indicated that his right knee pain "decreased" following his total knee replacement surgery and that the pain is "mainly gone at this time."  At the December 2010 VA examination, the Veteran reported experiencing a "[p]ainful right knee" but identified the scale of his pain as only 2 or 3 out of 10."

Notably, the Veteran's statements concerning his right knee pain are inconsistent with the representations he made to the February 2009 and December 2010 VA examiners.  Regardless, there is no competent medical evidence of severe painful motion.  In fact, and very significantly in the Board's estimation, the December 2010 VA examiner measured flexion to 110 degrees with complaint of pain only at the end of motion.  (Normal range of motion for the knee is defined as follows: flexion to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).)  The December 2010 VA examination report demonstrates that the Veteran had only minimally impaired range of motion with the manifestation of pain.  Additionally, these findings are consistent with those documented by the February 2009 VA examiner who found flexion of the right knee to 110 degrees.  There is no competent medical evidence to contradict the findings of the VA examiner concerning the absence of severe painful motion.

Crucially, with respect to severe weakness in the right knee, the Board finds that the Veteran's symptomatology warrants the assignment of a 60 percent disability rating.  Specifically, the December 2010 VA examiner reported that the "[m]ediolateral ligament is loose and occasionally produces a clunky noise.  Anteroposterior movement is also loose with positive drawer test."  He therefore diagnosed the Veteran with "status total knee prosthesis of the right knee with evidence of instability both in the mediolateral as well as anteroposterior directions."

The findings of the December 2010 VA examiner are consistent with the contentions of the Veteran concerning his right knee weakness.  In particular, the Veteran testified that his knee goes out of place and requires the use of a brace and the support of a cane "because it [is] very unstable."  See the May 2011 Board hearing transcript, pgs. 4-6.  He indicated that he experiences "a lot of instability.  I don't have my balance . . . to myself even in a house.  Like when I get up, I have to . . . grab onto something, and I have to lift myself up."  He further testified that his right knee gives out on a regular basis.  See id. at 7.  This testimony was corroborated by the Veteran's spouse, who stated that she must assist the Veteran with activities of daily living as a result of his right knee weakness.  See id. at 8.

Accordingly, the medical evidence, including the December 2010 VA examination report and the testimony of the Veteran and his spouse, indicates that the Veteran experiences chronic and severe residuals following his total right knee replacement surgery.  The Board therefore finds a 60 percent rating is warranted pursuant to Diagnostic Code 5055.  Thus, the benefits sought on appeal are allowed to that extent.

The Board has considered whether a higher evaluation is available under any other diagnostic code.  The Veteran's right total knee replacement is located in the lower third of the Veteran's thigh, and pursuant to the amputation rule, set forth at 38 C.F.R. § 4.68, the assigned disability rating may not exceed 60 percent for that knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162 (2010).  Therefore, by application of the "Amputation Rule," as set forth at 38 C.F.R. § 4.68, a rating in excess of 60 percent is not available for right knee total knee replacement.  Thus, the Board must deny a rating in excess of 60 percent for the right knee disability.

DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5055, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v Brown, 
9 Vet. App. 7, 11 (1996).  

Esteban considerations

The Veteran underwent surgery for his service-connected right knee and has a residual scar.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The report of the December 2010 VA examination indicates a well-healed midline scar related to the total left knee replacement surgery.  The report of the examination does not reveal that the scar was painful, caused instability, was particularly deep, or caused any limitation of motion.  Bases on this medical evidence, the Board finds that the right knee scar is asymptomatic; a separate rating for the scar is not warranted by the evidence of record.

Additionally, the Board has considered the assignment of a separate rating for instability pursuant to Diagnostic Code 5257.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban, supra.  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Crucially, in the assignment of the 60 percent disability rating under Diagnostic Code 5055, the Board specifically relied upon the Veteran's complaints of weakness, giving way, and instability due to his service-connected right knee disability.  Accordingly, a separate rating for instability is not warranted.

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board recognizes that the Veteran required a total right knee replacement during the appeal period.  As indicated above, he was compensated for the surgery and the corresponding period of convalescence by the assignment of a 100 percent evaluation from September 8, 2008 to November 1, 2009.  The record does not indicate that the Veteran has otherwise been hospitalized as a result of his service-connected right knee disability.  

With respect to marked interference with employment, the evidence shows that the Veteran is retired.  Regardless, there is no indication that the right knee disability has created any unusual employment impairment.  Any demonstrated level of occupation impairment is specifically contemplated in the respective disability rating (60 percent for the right knee) which is currently assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Accordingly, because there is no factor which takes the disability outside the usual rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that the Veteran's service-connected status-post total right knee replacement presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Rice considerations

The Board notes that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  As indicated the Veteran is currently retired.  He has not indicated that he is unable to seek or maintain employment as a result of his service-connected right knee disability.

Conclusion

For the reasons and bases expressed above, the Board finds that the Veteran is entitled to a 60 percent evaluation for his service-connected status-post right knee replacement.  The benefit sought on appeal is accordingly allowed to that extent.


ORDER

Entitlement to a 60 percent disability rating for service-connected status-post total right knee replacement is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


